Case 2:18-cv-00311-JES-UAM Document 99 Filed 01/30/19 Page 1 of 3 PageID 742



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                        FT. MYERS

SANDRA K. DRESSLER,

       Plaintiff,
                                                     Case No. 2:18-cv-00311-UA-CM
v.

U.S. DEPARTMENT OF EDUCATION, et al.,

       Defendant.

                       EQUIFAX DEFENDANTS’ RESPONSE TO
                     PLAINTIFF’S THIRD AMENDED COMPLAINT

       Defendants Equifax Inc. and Equifax Information Services LLC (“Equifax”) (collectively

the “Equifax Defendants”), by Counsel, file this Response to Plaintiff’s Third Amended

Complaint and show the Court as follows:

       On June 4, 2018, the Judicial Panel on Multidistrict Litigation (“JPML”) issued a final

transfer determination for this matter with respect to Count 8 in Plaintiff’s May 4, 2018 Verified

Complaint. [Doc. 68; Conditional Transfer Order (CTO-19) and Simultaneous Separation and

Remand of Certain Claims, MDL No. 2800, Doc. 763]. That claim is now pending in the MDL

proceeding in the Northern District of Georgia captioned, In re Equifax Inc. Customer Data

Security Breach Litigation, MDL No. 2800 (“In re Equifax”). The JPML separated and

simultaneously remanded to the Middle District of Florida all other causes of action in the

Verified Complaint. See id.

       On September 5, 2018, Plaintiff filed an amended complaint. [Doc. 65]. In response, the

Equifax Defendants filed a response in which they requested termination of the proceedings with

respect to the Equifax Defendants since the only claims against the Equifax Defendants were for

claims related to those transferred to the JPML. [Doc. 72]. This Court granted the Equifax

                                                1
Case 2:18-cv-00311-JES-UAM Document 99 Filed 01/30/19 Page 2 of 3 PageID 743



Defendants’ request “to the extent that any claims asserted in the Second Amended Complaint

will be stayed in favor of the proceeding in the MDL case.” [Doc. 73 at p. 4].

       On January 16, 2019, Plaintiff filed her Third Amended Complaint. [Doc. 88]. Plaintiff’s

single cause of action against the Equifax Defendants in Count 1 of the Third Amended

Complaint is the same claim, albeit worded differently, previously transferred to the In re

Equifax MDL in June 2018 and ordered stayed by this Court in September 2018.

       WHEREFORE, in view of CTO-19 entered by the JPML on June 4, 2018 with respect

to an identical cause of action in a previous iteration of Plaintiff’s pleading, as well as this

Court’s previous order staying the claims in favor of the MDL case, the Equifax Defendants

respectfully request that the Court continue to stay any claims against them, or in the alternative,

terminate proceedings in this case with respect to the Equifax Defendants.

       Respectfully submitted this 30th day of January, 2019.

                                              By: /s/ J. Anthony Love
                                                      J. Anthony Love
                                                      Florida Bar No. 67224
                                                      King & Spalding LLP
                                                      1180 Peachtree Street, N.E.
                                                      Atlanta, Georgia 30309
                                                      Tel: (404) 572-4600
                                                      Fax: (404) 572-5100
                                                      tlove@kslaw.com

                                                     Counsel for Defendants Equifax Information
                                                     Services LLC and Equifax Inc.




                                                 2
Case 2:18-cv-00311-JES-UAM Document 99 Filed 01/30/19 Page 3 of 3 PageID 744



                                 CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the above and foregoing has been served
via the court’s CM/ECF system, which will send notification to:

Marie T. Rives
Office of the Attorney General
Suite 1100
501 E Kennedy Blvd
Tampa, FL 33602

Barbara Fernandez
Hinshaw & Culbertson, LLP
2525 Ponce de Leon Blvd Ste 400
Coral Gables, FL 33134-6044

Richard Brian Weinman
Winderweedle, Haines, Ward & Woodman, PA
329 Park Avenue North, 2nd Floor
Winter Park, FL 32789

And via U.S. Mail to:

Sandra K. Dressler
3823 SE 11th Place, Unit 1
Cape Coral, FL 33904


       This 30th day of January, 2019.



                                                    /s/ J. Anthony Love
                                                    J. Anthony Love




                                                3
